Exhibit 10.3

 



TERMINATION OF ROYALTY AGREEMENT

 

This TERMINATION OF ROYALTY AGREEMENT, dated as of July 27, 2015 (this
“Termination”), is made by and between ROS Acquisition Offshore LP, a Cayman
Islands Exempted Limited Partnership (“ROS”), and Bacterin International, Inc.,
a Nevada corporation (“Bacterin”). Unless otherwise defined herein or the
context otherwise requires, terms used in this Termination have the meanings
provided in the Royalty Agreement (as defined below).

 

WHEREAS, Bacterin and ROS are party to that certain Royalty Agreement, dated as
of August 24, 2012, as amended as of August 12, 2013 (and as further amended,
supplemented or otherwise modified from time to time, the “Royalty Agreement”)
pursuant to which Bacterin is obligated to make certain Royalty Payments to ROS;

 

WHEREAS, Bacterin, ROS and the other parties thereto are party to that certain
Amended And Restated Credit Agreement, dated as of the date hereof (as the same
may be amended, restated, amended and restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”) to provide financing for the
benefit of Bacterin; and

 

WHEREAS, Bacterin and ROS desire to terminate the Royalty Agreement on the terms
and subject to the conditions set forth herein.

 

NOW, THEREFORE, the parties hereto hereby agree as follows:

 

Section 1. Termination. Effective as of the Restatement Date (as defined in the
Credit Agreement), the Royalty Agreement and all obligations, liabilities and
responsibilities of either party thereunder shall be terminated and deemed
discharged (except for any obligations that survive such termination in
accordance with the terms of the Royalty Agreement). Notwithstanding anything to
the contrary in the preceding sentence, if the Restatement Date does not occur
on or before July 31, 2015, this Termination shall be deemed null and void and
the Royalty Agreement and all obligations, liabilities and responsibilities
thereunder shall remain in full force and effect.

 

Section 2. Governing Law. THIS TERMINATION AND ANY CLAIMS, CONTROVERSY, DISPUTE
OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR OTHERWISE) BASED UPON,
ARISING OUT OF OR RELATING TO THIS TERMINATION SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF NEW YORK
(INCLUDING FOR SUCH PURPOSE SECTIONS 5-1401 AND 5-1402 OF THE GENERAL
OBLIGATIONS LAW OF THE STATE OF NEW YORK).

 

Section 3. Forum Selection and Consent to Jurisdiction. ANY LITIGATION BASED
HEREON, OR ARISING OUT OF, UNDER, OR IN CONNECTION WITH, THIS TERMINATION, OR
ANY COURSE OF CONDUCT, COURSE OF DEALING, STATEMENTS (WHETHER ORAL OR WRITTEN)
OR ACTIONS OF ROS OR ANY GUARANTOR IN CONNECTION HEREWITH, SHALL BE BROUGHT AND
MAINTAINED IN THE COURTS OF THE BOROUGH OF MANHATTAN IN THE CITY OF NEW YORK IN
THE STATE OF NEW YORK OR IN THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN
DISTRICT OF NEW YORK; PROVIDED THAT ANY SUIT SEEKING ENFORCEMENT AGAINST ANY
COLLATERAL OR OTHER PROPERTY MAY BE BROUGHT, AT THE OPTION OF ROS, IN THE COURTS
OF ANY JURISDICTION WHERE SUCH COLLATERAL OR OTHER PROPERTY MAY BE FOUND.
BACTERIN IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS BY REGISTERED MAIL,
POSTAGE PREPAID, OR BY PERSONAL SERVICE WITHIN OR WITHOUT THE STATE OF NEW YORK
AT THE ADDRESS FOR NOTICES SPECIFIED IN SECTION 11.2 OF THE CREDIT AGREEMENT.
BACTERIN HEREBY EXPRESSLY AND IRREVOCABLY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY LAW, ANY OBJECTION WHICH IT MAY HAVE OR HEREAFTER MAY HAVE TO THE
LAYING OF VENUE OF ANY SUCH LITIGATION BROUGHT IN ANY SUCH COURT REFERRED TO
ABOVE AND ANY CLAIM THAT ANY SUCH LITIGATION HAS BEEN BROUGHT IN AN INCONVENIENT
FORUM. TO THE EXTENT THAT BACTERIN HAS OR HEREAFTER MAY ACQUIRE ANY IMMUNITY
FROM JURISDICTION OF ANY COURT OR FROM ANY LEGAL PROCESS (WHETHER THROUGH
SERVICE OR NOTICE, ATTACHMENT PRIOR TO JUDGMENT, ATTACHMENT IN AID OF EXECUTION
OR OTHERWISE) WITH RESPECT TO ITSELF OR ITS PROPERTY, BACTERIN HEREBY
IRREVOCABLY WAIVES TO THE FULLEST EXTENT PERMITTED BY LAW SUCH IMMUNITY IN
RESPECT OF ITS OBLIGATIONS UNDER THIS TERMINATION.

 



 

 

 

Section 4. Counterparts. This Termination may be executed in any number of
counterparts and by different parties hereto on separate counterparts, each of
which when so executed and delivered shall be an original and all of which shall
together constitute but one and the same agreement. Delivery of an executed
counterpart of a signature page to this Termination by email (e.g. “pdf” or
“tiff”) or telecopy shall be effective as delivery of a manually executed
counterpart of this Termination.

 

 

[Remainder of Page Intentionally Left Blank.]

 

2

 

 

IN WITNESS WHEREOF, each of the parties hereto has caused this Termination of
Royalty Agreement to be duly executed and delivered by its Authorized Officer as
of the date first above written.

  

  BACTERIN INTERNATIONAL, INC.         By: /s/ John P. Gandolfo     Name:  John
P. Gandolfo     Title:    Chief Financial Officer               ROS ACQUISITION
OFFSHORE LP,     as the Administrative Agent         By ROS Acquisition Offshore
GP Ltd.,   its General Partner   By OrbiMed Advisors LLC,   its investment
manager         By: /s/ Samuel D. Isaly     Name:  Samuel D. Isaly    
Title:    Managing Member

 



[Signature Page to Termination of Royalty Agreement]

